                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


DONNA TACZA, et al.,

                              Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:18-cv-01330

ALECIA MARTIN, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       Plaintiff Donna Tacza (“Plaintiff”) brings this action against Defendants Alecia Martin

(“Martin”), Bill J. Crouch (“Crouch”), and the West Virginia Department of Health and Human

Resources (“WVDHHR”) (collectively, “Defendants”) under various federal and West Virginia

statutes. (ECF No. 5.) She alleges that Defendants improperly placed her biological grandchild

with a foster family instead of with her. (Id.) Because this action amounts to an appeal of the

state court’s placement order, it is barred pursuant to the Rooker–Feldman doctrine. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923). Accordingly, the action is DISMISSED for lack of subject matter jurisdiction.

                                       I.      BACKGROUND

       Plaintiff alleges that on January 5, 2015, a child that was later determined to be Plaintiff’s

biological granddaughter was born. (ECF No. 5 at 2.) Martin, a CPS caseworker employed by

WVDHHR in Calhoun County, West Virginia, initiated abuse and neglect proceedings related to



                                                 1
the child, D.K.S., and took “emergency custody” of her. (Id.) Two days after her birth, D.K.S.

was placed with foster parents and has remained in their home since that time. (Id.)

           On January 12, 2015, Plaintiff began efforts to obtain custody of D.K.S., which she pursued

for several months. (Id. at 2–4.) Plaintiff alleges that by April 2015, WVDHHR decided that it

would not grant visitation to Plaintiff because it “had no intention of ever placing D.K.S. with

[Plaintiff].” (Id. at 3.) However, according to Plaintiff, WVDHHR never communicated this to

her. (Id.) As a result, she continued her efforts to obtain custody of D.K.S. (See id. at 4.)

           In the meantime, on November 19, 2015, D.K.S.’s parents had a second child, A.L., 1 who

was the subject of an abuse and neglect proceeding in Pennsylvania. (Id.) A.L. was placed in

Plaintiff’s home on January 29, 2016, and Plaintiff later adopted A.L. (Id. at 4, 5.)

           On February 22, 2016, a West Virginia court terminated the parental rights of D.K.S.’s

parents and granted Plaintiff’s motion to intervene in the abuse and neglect proceeding. (Id. at

4.) The court ordered WVDHHR to complete a home study, which had not been completed as of

an April 18, 2016 hearing. (Id. at 4–5.) Plaintiff was granted supervised visitation of D.K.S.

beginning in May 2016. (Id. at 5.) The home study, which was “filed with the Circuit Court of

Calhoun County on June 9, 2016,” recommended that Plaintiff “be approved as a kinship resource

parent for placement of D.K.S.” (Id. at 5.)

           Nonetheless, at hearings conducted on August 25 and 30, 2016, WVDHHR submitted

evidence “improperly suggestive that the natural father of D.K.S. presented some present and clear

danger of harm to D.K.S.” (Id. at 6.) Plaintiff suggests that she did not have prior notice of this

evidence and was therefore “[un]able to confront [it] prior to the hearing.” (Id.) The nature of

the evidence is unclear from the complaint, but the evidence may be “one suggestive photograph


1
    Plaintiff also purports to bring this action on behalf of A.L., as the “natural sister” of D.K.S. (See ECF No. 5 at 1.)

                                                             2
of the natural father holding A.L.” (Id. at 7.) An order “based upon” this evidence was entered

on October 7, 2016. (Id.) Although it is unclear from the complaint, this Court infers from

Plaintiff’s other allegations that the order placed D.K.S. with her foster parents, instead of with

Plaintiff.   Plaintiff argues that Defendants intended this outcome from the beginning and

“engage[d] in . . . delay tactics . . . and presentation of . . . misleading and speculative . . .

evidence” to ensure it. (Id.)

                                      II.      LEGAL STANDARD

        This Court “may independently consider an issue not raised by the parties when necessary

to protect important institutional interests.” United States v. Oliver, 878 F.3d 120, 124 (4th Cir.

2017). To that end, “courts must always assure themselves of subject matter jurisdiction before

reaching the merits, even if the parties have not raised it.” Va. Dep’t of Corr. v. Jordan, 921 F.3d

180, 187 (4th Cir. 2019) (citing Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)).

        The Rooker–Feldman doctrine “is a jurisdictional doctrine that may be raised by the court

sua sponte.” Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 195 (4th Cir. 2002) (citing Jordahl v.

Democratic Party of Va., 122 F.3d 192, 197 n.5 (4th Cir. 1997)). Because it is jurisdictional, this

Court must address its application “before proceeding further in [the] analysis.” Id. at 196; see

Jordan, 921 F.3d at 187 (“Courts must generally decide jurisdictional issues first.”).

                                            III.   ANALYSIS

        The Rooker–Feldman doctrine is a jurisdictional bar to suit when “a party losing in state

court . . . seek[s] what in substance would be appellate review of the state judgment in a United

States district court.” Am. Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 316 (4th Cir. 2003) (internal

quotation marks omitted); see Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam) (“[U]nder

. . . the Rooker–Feldman doctrine, lower federal courts are precluded from exercising appellate


                                                   3
jurisdiction over final state-court judgments.”).       It “applies . . . when the loser in state court files

suit in federal district court seeking redress for an injury allegedly caused by the state court’s

decision.” Davani v. Va. Dep’t of Transp., 434 F.3d 712, 713 (4th Cir. 2006); see Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291–92 (2005) (“In [Rooker and Feldman], the

losing party in state court filed suit in federal court after the state proceedings ended, complaining

of an injury caused by the state-court judgment and seeking review and rejection of that

judgment.”).

       Plaintiff brings this action against the state agency that was an opposing party in the state

court proceedings and its employees, alleging that they violated various statutory procedures that

ultimately resulted in Plaintiff not being awarded custody of D.K.S. (See ECF No. 5 at 8–12.)

For example, Count III alleges that Defendants violated the duty set out in West Virginia Code

§ 49-4-111(e)(3), which provides that separation of siblings “may be ordered only if the court

determines that clear and convincing evidence supports [WVDHHR’s] determination” to that

effect. (ECF No. 5 at 8–10.) However, as the statute suggests and the complaint alleges, the

state court—not Defendants—ultimately “found that it was appropriate to separate siblings.” (Id.

at 7.) Plaintiff’s alleged injury thus derives not from the actions of Defendants but from the state

court’s order permitting D.K.S. to be placed separately from A.L.

       Similarly, Counts I and V allege that Defendants violated the duties set out in West Virginia

Code § 49-4-114(a)(3) and 42 U.S.C. § 671(a)(19), respectively, to give preference to a child’s

grandparents when determining the placement of the child. (ECF No. 5 at 8, 11–12.) Again,

however, the complaint alleges that the state court entered the order ultimately placing D.K.S. with

the foster family instead of with Plaintiff. (See id. at 7; see also ECF No. 13 at 2.) The fact that

the state court entered the order based on evidence submitted by Defendants, (ECF No. 5 at 7), is


                                                    4
of no consequence because the ultimate injury Plaintiff alleges—that her granddaughter was

placed with a foster family instead of with her—is the result of the state court’s order. Notably,

if Defendants had violated these statutes but the court nonetheless placed D.K.S. with Plaintiff,

Plaintiff would have no injury. Thus, the alleged harm does not stem from Defendants’ actions.

When there is no “cognizable legal injury until the state court enter[s] its judgment, it follows that

. . . the state court judgment was the source of [the plaintiff’s] harm.” Smalley v. Shapiro &

Burson, LLP, 526 F. App’x 231, 237 (4th Cir. 2013) (per curiam).

        The requested relief further demonstrates that Plaintiff brings this action to “undo” the state

court judgment placing D.K.S. with the foster family. In addition to damages, Plaintiff requests

“visitation between [Plaintiff] and D.K.S. in the hopes of establishing some long-term loving

relationship.” (ECF No. 5 at 12.) As an initial matter, “federal courts . . . generally abstain from

hearing child custody matters” and have no authority to award custody. Cantor v. Cohen, 442

F.3d 196, 202 (4th Cir. 2006). But even if this principle did not exist, in order to grant visitation

as relief, this Court must overturn the state court’s placement order. “[I]f in order to grant the

federal plaintiff the relief sought, the federal court must determine that the [state] court judgment

was erroneously entered or must take action that would render the judgment ineffectual, Rooker–

Feldman is implicated.” Jordahl, 122 F.3d at 202 (internal quotation marks omitted). This is

underscored by Plaintiff’s representation that “sufficient grounds exist to collaterally attack [the

state court’s] finding of imminent danger to D.K.S. if placed with her grandmother.” (ECF No.

13 at 2.)

        Put simply, Defendants correctly assert that “[t]his matter is an attempt by Plaintiff[] to

relitigate the placement of D.K.S.” (ECF No. 12 at 1.) It is barred by the Rooker–Feldman




                                                  5
doctrine because it “seek[s] redress from an injury that the state-court order itself caused.”

Davani, 434 F.3d at 718.

                                     IV.    CONCLUSION

        For the foregoing reasons, this action is DISMISSED for lack of subject matter

jurisdiction.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                           ENTER:        August 19, 2019




                                              6
